UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7135



EDWIN CRUZ,

                                               Plaintiff - Appellant,

          versus


UNNAMED DEFENDANTS; M. HARRISON, Correctional
Officer, Red Onion State Prison; W. FULLER,
Correctional Officer, Red Onion State Prison;
J. SYKES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-01-95-7)


Submitted:    March 12, 2003                 Decided:   March 26, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Edwin Cruz, Appellant Pro Se. William W. Muse, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edwin    Cruz   appeals   the   district   court’s   order   entering

judgment pursuant to the jury’s verdict.          We have reviewed the

record and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.          See Cruz v. Unnamed

Defendants, No. CA-01-95-7 (W.D. Va. June 21, 2002).              We deny

Cruz’s motion for transfer to another correctional facility.           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2